Case 5:08-cr-00043-OLG Document 323 Filed 11/20/19 Page 1of1
Case 5:08-Cr-00043-OLG Document 321 Filed 11/07/19 Page 2 of 2

6FI0N1 Waiver of Preliminary Hearing

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
United States of America §
* vs." Case No: SA:08-CR-00043(9)-OLG
(9) Michael Badillo ;

WAIVER OF PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in

this court, or charged with violating the terms of probation or supervised release in a petition
filed in this court. A magistrate judge has informed me of my right to a preliminary hearing
under Fed. R. Crim. P.5, or to a preliminary hearing under Fed. R. Crim. P. 32.1,

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P.5 or Fed. R.
Crim. P. 32.1.

lL, 2M

Date

{i -2°9-14y
Date

Defendant

 
